Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Pursuant to the procedures set forth in MPEP § 821.04(b), newly added claims 90-99 directed to different species a-d, previously withdrawn from consideration and cancelled by applicant (previously presented on 9/10/2018 as claims 60-69 and cancelled on 8/2/2021), as a result of a restriction requirement (6/11/2020), are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species as set forth in the Office action mailed on 6/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee. Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with A. Schoenhard on 7/15/2022.

The application has been amended as follows:
Please add new claims 90-99 as follows:

90. A method of selecting an optimal recombinant polypeptide- expressing cell line from a group of two or more recombinant polypeptide-expressing cell lines, wherein each of the two or more recombinant polypeptide-expressing cell lines are product cell lines and wherein the optimal recombinant polypeptide-expressing cell line is an optimal product cell line, wherein each of the product cell lines expresses the same product, and wherein the optimal product cell line expresses a low amount of hamster PLBL2 and a high amount of product, comprising:-4- Application No. Application No.: 15/914,099 
(i) obtaining a product cell line sample from each of the two or more product cell lines; (ii) screening each product cell line for expression of hamster PLBL2 by detecting PLBL2 in each product cell line sample according to the method of claim 47; 
(iii) calculating the amount of PLBL2 in each of the product cell line samples based on the level of the second detection antibody bound; 
(iv) detecting product and quantifying an amount of product in each of the product cell line samples; 
(v) calculating a ratio of the amount of PLBL2 to the amount of product for each of the product cell line samples; 
(vi) comparing the ratio calculated for each of the product cell line samples to each of the product cell line samples of the group; 
(vii) identifying the product cell line sample having the lowest ratio of the group, thereby generating an identified product cell line from the group having the lowest amount of PLBL2 and the highest amount of product; and 
(VIII) selecting the identified product cell line of (vii) as the optimal product cell line.
91. The method of claim 90, wherein each of the two or more product cell lines are CHO cell lines.  
92. The method of claim 91, wherein each of the product cell line samples is harvested cell culture fluid.  
93. The method of claim 90, wherein the product is an antibody or an immunoadhesin.  
94. The method of claim 93, wherein the antibody is a multispecific antibody, a bispecific antibody, a half antibody, or an antibody fragment.  
95. The method of claim 93, wherein the product is IgG.  
96. The method of claim 94, wherein the product is selected from the group consisting of IgGI,IgG2, IgG3, and IgG4.  
97. The method of claim 96, wherein the product is IgGI.  
98. The method of claim 96, wherein the product is IgG4.

99. A method of selecting an optimal recombinant polypeptide- expressing cell line from a group of two or more recombinant polypeptide-expressing cell lines, wherein each of the two or more recombinant polypeptide-expressing cell lines are product cell lines and wherein the optimal recombinant polypeptide-expressing cell line is an optimal product cell line, wherein each of the product cell lines expresses the same product, and wherein the optimal product cell line expresses a low amount of hamster PLBL2 and a high amount of product, comprising:-4- Application No. Application No.: 15/914,099 
(i) obtaining a product cell line sample from each of the two or more product cell lines; (ii) screening each product cell line for expression of hamster PLBL2 by detecting PLBL2 in each product cell line sample according to the method of claim 47; 
(iii) calculating the amount of PLBL2 in each of the product cell line samples based on the level of the second detection antibody bound; 
(iv) detecting product and quantifying an amount of product in each of the product cell line samples; 
(v) calculating a ratio of the amount of PLBL2 to the amount of product for each of the product cell line samples; 
(vi) comparing the ratio calculated for each of the product cell line samples to each of the product cell line samples of the group; 
(vii) identifying the product cell line sample having the lowest ratio of the group, thereby generating an identified product cell line from the group having the lowest amount of PLBL2 and the highest amount of product; and 
(VIII) selecting the identified product cell line of (vii) as the optimal product cell line.

Claims 47, 49, 55, 58-59, 71-73, 79-81 and newly added claims 90-99 are allowed. 

Reasons for Allowance.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Tait et al (of record).  However, while the prior art reference discloses  the quantitative determination of PLBD2 content increases during the call culture production of therapeutic recombinant proteins and quantifying the amount of the product the reference does not teach or suggest the  quantitative determination of PLBD2 wherein the capture antibody is an l antibody that binds hamster phospholipase B-like 2, comprising (1) a variable heavy chain region comprising CDRH1 comprising the amino acid sequence of SEQ ID NO.: 15, CDRH2 comprising  the amino acid sequence of SEQ ID NO.: 16, and CDRH3 comprising  the amino acid sequence of SEQ ID NO.: 17 and (2) a variable light chain region comprising CDRL1 comprising the amino acid sequence of SEQ ID NO.: 20, CDRL2 comprising the amino acid sequence of SEQ ID NO.: 21, and CDRL3 comprising the amino acid sequence of SEQ ID NO.: 22.
The claimed methods comprising novel antibodies are free of prior art. In addition, the claimed methods recite novel antibodies that are sufficient to amount to significantly more than the judicial exceptions under Step 2B of the analysis of subject-matter eligibility under 35 U.S.C. § 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641